To  DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cory L. Hojka on 05/24/2022.

The application has been amended as follows: 
1.  	(Currently Amended) A system for enhancing fingerprint security comprising: 
 	a set of two or more fingerprint sensors, wherein each fingerprint sensor is capable of generating fingerprint data and wherein each fingerprint sensor is a physically distinct component from any other fingerprint sensor; 
 	a storage device containing fingerprint records; and 
 	a processor configured to capture a sequence of fingerprints presented approximately simultaneously via the two or more fingerprint sensors, wherein the processor upon receiving the fingerprint data from each fingerprint sensor: 
determines a fingerprint record that is associated with the fingerprint data;
determines a fingerprint angular orientation relative to the fingerprint record; and
determines an identifier based on the fingerprint record[.]; and
wherein the processor upon receiving the fingerprint data from each fingerprint sensor is further configured to:
 	determine a landmark pattern based on the fingerprint record: and 
 	determine a direction and distance travelled based on two or more positions of the landmark pattern on the fingerprint sensor.  

2.  	(Previously Presented) The system of claim 1, wherein the processor is further configured to: 
 	assign a timestamp to each fingerprint data; and 
 	generate a fingerprint sequence based on a set of fingerprint data. wherein said sequence includes the timestamp, the fingerprint angular orientation, and the identifier associated with each fingerprint data.  
 
3. (Previously Presented) The system of claim 2, wherein the identifier is further determined based on the fingerprint angular orientation.  

4. 	(Previously Presented) The system of claim 3, further comprising: 
 	a set of one or more thermal sensors, wherein each thermal sensor is capable of adding temperature data to one or more fingerprint data generated by the two or more fingerprint sensors. 
 
5. 	(Original) The system of claim 4, wherein the processor is further configured to determine for each fingerprint record if the temperature data associated with said fingerprint record is within an acceptable range.  
6. 	(Previously Presented) The system of claim 3, wherein the processor is further configured to: 
 	compare the fingerprint sequence with a fingerprint sequence record; and if a valid comparison is determined perform a user-programmable instruction associated with said fingerprint sequence record.  

7.  	(Canceled)  

8.  	(Currently Amended) A system for enhancing fingerprint security comprising: 
 	a storage device containing fingerprint records; and 
 	3a processor configured to select a set of fingerprint records, generate a fingerprint sequence, and provide a user interface, wherein the user interface: 
displays the set of fingerprint records to a user associated with the set of  fingerprint records in an initial fingerprint sequence; 
allows the user to rearrange an order or placement of the fingerprint  records within the initial fingerprint sequence; 
automatically assigns a fingerprint angular orientation associated with  each fingerprint record based on the distribution of two or more fingerprint sensors across a handheld device, wherein each fingerprint sensor is a physically distinct component from any other fingerprint sensor; 
allows the user to specify a user-programmable instruct ion that is  associated with the fingerprint sequence; and 
allows the user to instruct the processor to generate the fingerprint  sequence based on the initial fingerprint sequence; and  wherein the processor is further configured to: 
determine a landmark pattern based on each fingerprint record: and determine a direction and distance travelled based on two or more positions of the landmark pattern on one or more fingerprint sensors.    

9. 	(Previously Presented) The system of claim 8, wherein the processor via the user interface is further configured to: assign an identifier based on each fingerprint record and the fingerprint angular orientation; and display the identifier to the user.  

10.  	(Currently Amended) A computer-enabled method for enhancing fingerprint security comprising: 
 	4receiving a set of fingerprint data from a set of physically distinct fingerprint sensors. wherein the set of fingerprints was captured approximately simultaneously via the set of fingerprint sensors and wherein a first fingerprint interface of at least one fingerprint sensor is at an angle relative to a second fingerprint interface of at least one other fingerprint sensor; 
 	determining for the set of fingerprint data a corresponding set of fingerprint records; 
 	generating a set of fingerprint angular orientations by determining for each fingerprint data a fingerprint angular orientation based on the fingerprint record associated with each fingerprint data; 
 	generating a fingerprint sequence based on the set of fingerprint data and the set of fingerprint angular orientations; 
 	performing a comparison of the fingerprint sequence with a set of fingerprint sequence records; and 
 	[if] when a valid comparison is found. performing a user-programmable instruct ion associated with the fingerprint sequence record that is a valid match to the fingerprint sequence; 
 	 determining a set of landmark patterns based on the set of finger records; and
 	for each landmark pattern determining a direction and distance travelled based on two or more positions of the landmark pattern on one or more fingerprint sensors of the set of finger sensors.  

11. 	(Original) The computer-enabled method of claim 10 further comprising:
 	receiving a set of temperature data from a set of thermal sensors associated with the set of fingerprint records;
 	determining if the set of temperature data is within an acceptable temperature range; and 
 	performing a pre-determined instruction if the set of temperature data is not within an acceptable temperature range.  

12.  	(Canceled) 

13.  	(Canceled) 

14.  	(Canceled)   

15.  	(Canceled)  

16.  	(Canceled) 

17.  	(Canceled) 

18.  	(Canceled)  

19.  	(Canceled) 

20.  	(Canceled) 

21.  	(Canceled)  

22. (Previously Presented) The system of Claim 8, wherein the user-programmable instruction includes setting a level of access to content based on at least content rating or a period of time.

Allowable Subject Matter
Claims 1-6, 8-11 and 22 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Kangas et al. (US 20100158327, hereinafter “Kangas”)  teaches:
“A system for enhancing fingerprint security comprising:  a set of fingerprint sensors (biometric reader 114), wherein each sensor is capable of generating fingerprint data (as the user 350 moves his finger on the biometric reader 114, the laptop 310 may cause the graphic of the lock to spin. This allows the user 350 to enter a numerical sequence as the verification sequence, Para. [0034]), a storage device containing fingerprint records (the data store 112 stores biometric and sequence information and can retrieve biometric information stored in the data store 112, Para. [0037]) and  a processor configured to capture a sequence of fingerprints (the verification sequence is a set of biometric scans at multiple angles. For example, the verification sequence may be a set of four fingerprint scans with the finger oriented at 45.degree. for the first scan, 0.degree. for the second scan, 90.degree. for the third scan, and -22.5.degree, Para. [0041]), wherein the processor upon receiving the fingerprint data from each fingerprint sensor, determines a fingerprint record that is associated with the fingerprint data, determines a fingerprint angular orientation relative to the fingerprint record (the input module 210 may receive a single biometric scan, such as a finger print, authenticate it and then may separately receive angular or linear sequence information, such as derived from subsequent fingerprint scans. In this embodiment, if the biometric scan is a fingerprint, the received fingerprint may be used to match a stored finger print and the received angle information may be used separately to verify a sequence, Paras. [0042]-[0048]) and determines an identifier based on the fingerprint record (The data store 112 may also include other information related to an authorized user such as a name, an identification number, photograph, a computer account number, or other information that may be used to identify a user and allow desired access. The biometric and sequence information may be correlated to a name, identification number, etc. for a user, Para. [0038]).”
The closest secondary prior art, Mrowiec et al. (US 20160026850, hereinafter “Mrowiec”), teaches,
“a set of two or more fingerprint sensors (UI elements 1-9 represent places where the user may interact as shown in Fig. 2, therefore UI elements 1-9 are equated as a set of two or more fingerprint sensors) and a processor configured to capture a sequence of fingerprints presented approximately simultaneously via two or more fingerprint sensor (as a user touches the screen in a simultaneous manner with multiple fingers, the fingers are identified, the locations of each finger contact is identified, and buttons (UI elements) moves to the associated finger contact points, Fig. 4 and Fig. 5 and Paras. [0053]-[0058])”.
However, the closest primary and secondary prior arts, Kangas and Mrowiec, whether taken alone or combination, do not teach or suggest the following novel features:
“the system comprising a set of two or more fingerprint sensors, wherein each fingerprint sensor is capable of generating fingerprint data and wherein each fingerprint sensor is a physically distinct component from any other fingerprint sensor and wherein the processor upon receiving the fingerprint data from each fingerprint sensor is further configured to: determine a landmark pattern based on the fingerprint record: and determine a direction and distance travelled based on two or more positions of the landmark pattern on the fingerprint sensor,” in combination with all the recited limitations of the claim 1.
 	Dependent claims 2-6  are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 8:
The closest primary prior art, Kim et al. (US 20080042983, hereinafter “Kim”)  teaches:
“A system for enhancing fingerprint security comprising: a storage device containing fingerprint records (the memory 108 stores fingerprint input menu program data, fingerprint input mode program data, information on the user's fingerprint patterns, operation modes set for the fingerprint patterns, and input patterns corresponding to the respective operation modes, Para. [0026]), and 
a processor configured to select a set of fingerprint records generate a fingerprint sequence and provide a user interface (provides a user input device and method for displaying an input pattern corresponding to an operation mode, which has been set for a fingerprint recognized, on a touch screen input panel of a mobile terminal. In other words, the user input device and method according to the present invention display different input patterns according to the different fingerprint patterns of a user, Para. [0021]) wherein the user interface: 
3displays the set of fingerprint records to a user associated with the set of fingerprint records in an initial fingerprint sequence (FIG. 2 is a flowchart showing a process of setting an operation mode in relation to each fingerprint pattern and an input pattern corresponding to the operation mode according to a preferred embodiment of the present invention and Para. [0029]), allows the user to assign a fingerprint angular orientation associated with each fingerprint record or determines the fingerprint angular orientation based on the order or placement of each fingerprint record within the Initial fingerprint sequence (The fingerprint recognition sensor 106 generates fingerprint image data corresponding to the user's fingerprint pattern in accordance with the amount of current change as a result of the touch of the finger. The fingerprint recognition sensor 106 also detects the fingerprint input direction and outputs the fingerprint direction data to the control unit 100, Para. [0025]), allows the user to specify a user-programmable instruction that is associated with the fingerprint sequence (different operation modes, such as a call mode, a text input mode and a camera mode, can be set respectively for the fingerprint patterns of the user's thumb, index finger and middle finger The fingerprint input mode refers to a mode for analyzing fingerprint data inputted from the fingerprint recognition sensor 106 and selecting a preset operation mode corresponding to the inputted fingerprint data, Para. [0026]) and allows the user to instruct the processor to generate the fingerprint sequence based on the initial fingerprint sequence (a fingerprint registration menu is provided to set an operation mode corresponding to the user's fingerprint data. The fingerprint registration menu implements a shortcut function corresponding to the user's fingerprint data inputted from the fingerprint recognition sensor 106. For example, the fingerprint registration menu can be set to implement the call mode when fingerprint data of the thumb is inputted or the text input mode when fingerprint data of the index finger is inputted, Paras. [0025]-[0027]).”
	The closest secondary prior art, Bruno (US 20150332273, hereinafter “Bruno”), teaches:
“the system comprising allowing the user to rearrange an order or placement of the fingerprint records within the initial fingerprint sequence (such as multiple fingerprints in succession (e.g., a 5 digit pass phase of the user's right hand index finger, fingerprint #1; the user's right hand index finger, fingerprint #2; user's right hand index finger inverted with respect to the way it was presented to the biometric reader 135 as fingerprint #1, fingerprint #1', the user's right hand second finger, fingerprint #3; the user's right hand index finger, fingerprint #2), Fig. 4 and Fig. 5 and Paras. [0028]-[0031])”.
 	However, the closest primary and secondary prior arts, Kim and Bruno, whether taken alone or combination, do not teach or suggest the following novel features:	“the system comprising the user interface automatically assigns a fingerprint angular orientation associated with  each fingerprint record based on the distribution of two or more fingerprint sensors across a handheld device, wherein each fingerprint sensor is a physically distinct component from any other fingerprint sensor and    wherein the processor is configured to determine a landmark pattern based on each fingerprint record: and determine a direction and distance travelled based on two or more positions of the landmark pattern on one or more fingerprint sensors”, in combination with all the recited limitations of the claim 8.  
 	Dependent claims 9 and 22  are allowed as those inherit the allowable subject matter from clam 8.

With respect to the allowed independent claim 10:
The closest primary prior art, Kangas et al. (US 20100158327, hereinafter “Kangas”)  teaches:
“A computer-enabled method for enhancing fingerprint security comprising: receiving a set of fingerprint data from a fingerprint sensor (the verification sequence is a set of biometric scans at multiple angles. For example, the verification sequence may be a set of four fingerprint scans with the finger oriented at 45.degree. for the first scan, 0.degree. for the second scan, 90.degree. for the third scan, and -22.5.degree, Para. [0041]), determining for the set of fingerprint data a corresponding set of fingerprint records (In this embodiment, if the biometric scan is a fingerprint, the received fingerprint may be used to match a stored finger print and the received angle information may be used separately to verify a sequence, Paras. [0042]-[0048]), generating a set of fingerprint orientations by determining for each fingerprint data a fingerprint orientation based on the fingerprint record associated with each fingerprint data (the input module 210 may receive a single biometric scan, such as a finger print, authenticate it and then may separately receive angular or linear sequence information, such as derived from subsequent fingerprint scans. In this embodiment, if the biometric scan is a fingerprint, the received fingerprint may be used to match a stored finger print and the received angle information may be used separately to verify a sequence, Paras. [0042]-[0048]), generating a fingerprint sequence based on the set of fingerprint data and the set of fingerprint orientations (the input module 210 may receive a single biometric scan, such as a finger print, authenticate it and then may separately receive angular or linear sequence information, such as derived from subsequent fingerprint scans. In this embodiment, if the biometric scan is a fingerprint, the received fingerprint may be used to match a stored finger print and the received angle information may be used separately to verify a sequence, Paras. [0042]-[0048])”.
The closest secondary prior art, Mrowiec et al. (US 20160026850, hereinafter “Mrowiec”), teaches,
“a set of fingerprint sensors  (UI elements 1-9 represent places where the user may interact as shown in Fig. 2, therefore UI elements 1-9 are equated as a set of two or more fingerprint sensors) and wherein the set of fingerprints was captured a sequence of fingerprints presented approximately simultaneously via the set of fingerprint sensor (as a user touches the screen in a simultaneous manner with multiple fingers, the fingers are identified, the locations of each finger contact is identified, and buttons (UI elements) moves to the associated finger contact points, Fig. 4 and Fig. 5 and Paras. [0053]-[0058])”.
However, the closest primary and secondary prior arts, Kangas and Mrowiec, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising performing a comparison of the fingerprint sequence with a set of fingerprint sequence records and if a valid comparison is found, performing a user programmable instruction associated with the fingerprint sequence record that is a valid match to the fingerprint sequence, wherein a first fingerprint interface of at least one fingerprint sensor is at an angle relative to a second fingerprint interface of at least one other fingerprint sensor,  determining a set of landmark patterns based on the set of finger records; and for each landmark pattern determining a direction and distance travelled based on two or more positions of the landmark pattern on one or more fingerprint sensors of the set of finger sensors”,  in combination with all the recited limitations of the claim 10.  
Dependent claim 11 is allowed as those inherit the allowable subject matter from clam 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641